 112DECISIONSOF NATIONALLABOR RELATIONS BOARDAllMedia Associates,Inc., and Alexander Andrews,ItsOperating Receiver in BankruptcyandDetroitLocal No. 289,Graphic Arts International Union,AFL-CIO.Case 7-CA--11799October 24, 1975DECISION AND ORDER'BY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOUpon a charge and first amended charge filed onFebruary 18, 1975, and March 21, 1975, respectively,by Detroit Local No. 289, Graphic Arts InternationalUnion, AFL-CIO, herein called the Union, and dulyserved on All Media Associates, Inc., the GeneralCounsel of the National Labor Relations Board, bythe , RegionalDirector forRegion 7, issued acomplaint on March 27, 1975, against All MediaAssociates,Inc.On May 14, 1975, an amendedcomplaint was issuedagainst All Media Associates,Inc.,and-its,OperatingReceiver in BankruptcyAlexander Andrews, herein collectively referred to asRespondent,alleging that All Media had engaged inand was engagingin unfair labor practices affectingcommercewithin themeaning-- of Section 8(a)(5) and(1) and Section2(6) and (7) of the National LaborRelationsAct,, as amended. Copies of the charge,complaint,and noticeof hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.The amended complaint alleges in substance that,at all timessinceAugust 1973 and continuing todate,the Union has been the representative of AllMedia'semployeesinan appropriate-, unit forpurposes ^ of collective bargaining with respect torates of pay,wages,hours of employment,'and otherterms and conditionsof employment' and that, sinceAugust 1973, the Union and All Media have beenparties to successivecollective-bargaining agree-ments'encompassingthe unit employees, the mostcurrent agreement,by its terms,was and isin effectuntil August 31, 1976.With respect to the unfair labor practices, theamended complaint alleges insubstance that com-mencing onor about February 18, 1975, and at alltimes thereafter,AllMedia did refuse, and continuesto refuse,to bargain with the Union by unilaterally(1) laying off and/or terminating its employees,Richard Hetu, Beverly Nash, Sue Caporale, JoannaDarwish, Beverly Gallinat, and Gail Sivori, andrefusing to bargainwith the Union about the effectof those layoffsand/or terminationsand (2) subcon-tractingthe work normally and usually performed byunit employeesto Associated Newspapers, Inc. Theamended complaintfurther alleges that at all times221NLRB No. 30sinceMarch 6, 1975, pursuant to an appointment bytheUnited States District Court for the EasternDistrictofMichigan, -SouthernDivision,underChapterXI of the Federal Bankruptcy statutesOperating Receiver in Bankruptcy, Alexander An-drews has managed and/or participated in thepreservation of assets, payment of liabilities, and theday-to-day operations, including labor relationspolicies, of All Media.Respondent did not file an answer t6 the amendedcomplaint.On July 7, 1975, counsel for the- General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 15, 1975, the Boardissued an order transferring the proceeding -to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary, Judgment should notbe granted. Respondent did not file a response toNotice To Show Cause.Pursuant "to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Boardhasdelegated itsauthority in-`this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion -for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as-amended, provides as follows:The respondent shall, within 10 days from theservice- of the complaint,, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The amended complaint duly served on Respon-dent states that, unless an answer is filed by theRespondent within 10 days of service of the amendedcomplaint,"all the allegations of the amendedcomplaint shall be deemed to be admitted true andmay be so found by the Board."The Motion for Summary Judgment alleges thatthe counsel for the General Counsel notified Respon-dent by letter requesting that an answer to theamended complaint be filed and extended the filing ALL MEDIA ASSOCIATES, INC.113time for the answer. Copies of these letters areattached to the Motion for Summary Judgment asexhibitsand are uncontroverted by Respondent.Also attached is an exhibit to the Motion forSummary Judgment and uncontroverted by Respon-dent is a June 4, 1975, letter from AlexanderAndrews advising counsel for the General Counselthathe would not appear in these proceedings.Additionally, the Regional Director for Region 7 byaffidavit also attached as an exhibit has certified thatas of July 2, 1975, no answer had been filed in thismatter by Respondent.As indicated above, no response to the Notice ToShow Cause has been filed and it appears that theRespondent has been duly informed of the chargesalleged in thecomplaint herein, and has not filed ananswer tothe amended complaint.No good cause to the contrary having been shown,in accordancewith the rule set forth above, theallegationsof the amended complaint are deemed tobe admitted and are found to be true. We shall,accordingly, grant the Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAllMedia Associates, Inc., is and has been at allmaterial times herein a Delaware corporation andhasmaintained its principal office and place ofbusiness at 24830Michigan Avenue,Dearborn,Michigan,where it is engaged in the business ofcontracting to do,advertising, editorial work, andpublication of newspapers for police forces, postalgroups, and similar self-interest publications. Duringthe year ending December 31, 1974, a representativeperiod,AllMedia Associates, Inc.'s gross revenueexceeded $1 million and it derived revenues exceed-ing $500,000fromadvertising nationally sold prod-ucts and received such revenues from points outsideof Michigan.SinceMatch 6, 1975, and at all times thereafter,Operating Receiver in Bankruptcy Alexander An-drews, pursuant to an appointment by the UnitedStatesDistrictCourt for the Eastern District ofMichigan, Southern Division, under Chapter XI oftheFederal Bankruptcy Statutes, has been theOperating Receiver for All Media Associates, Inc.,and has managed and/or participated in the preser-vation ofassets,payment of liabilities and the day-to-day operations, including All Media, Associates,Inc.'s,labor relations policies.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDetroit Local No. 289, Graphic ArtsInternationalUnion, AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheUnion's Representative Status1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All employees performing work in the Compos-itionDepartment including proofreaders, keyliners,keyboard operators, photo and cameraoperator employees, excluding guards and super-visors and confidential employees as defined inthe Act, and employees in other departments.2.The majority status of the UnionAt all timessinceAugust 1973and continuing todate, the Union has been and is now the exclusiverepresentative of all employees in the above unit forthe purpose of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment. Since August1973 the Union and All Media have been parties tosuccessive collective-bargaining agreements encom-passing, the unit employees. The most currentagreement, by its terms, was and is in full effect untilAugust 31, 1976.3.The refusal to bargainCommencing on or about February 18, 1975, andat all times thereafter, AllMedia did refuse, andcontinues to refuse, to bargain with the Union byunilaterally (1) laying off and/or terminating itsemployees, Richard Hetu, Beverly Nash, Sue Capo-rale,Joanna Darwish, Beverly Gallinat, and GailSivori, and refusing to bargain with the Union aboutthe effects of those layoffs and/or terminations and(2) subcontracting the work normally and usuallyperformed by unit employees to Associated Newspa-pers, Inc.Accordingly,we find that the Respondent has,since February 18, 1975,and at all times thereafter,refused to bargain collectively with the Union as the 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive representative of the employees in theappropriate unit, and that, .by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging, in unfair labor practices within themeaning ofSection 8(a)(5) and (1) of the Act, weshall order that it cease and desist, therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit concerning the effects of any layoffsand/or"terminations and subcontracting out on unitemployees and, if an understanding is reached,embody such understanding in a signed agreement.We shall also order Respondent to make itsemployees, Richard Hetu, Beverly Nash, Sue Capo-rale,JoannaDarwish, Beverly Gallinat, and GailSivori,whole for anylossof , earnings sufferedbecause of the Respondent's unlawful layoffs and/orterminations.Backpay shall be based on the earningseach would `have received from the date of his or herlayoff and/or, termination to the date Respondentbegins to bargain with the Union concerning theeffects of the layoffs and/or terminations, less anynet interim earnings,and shall be computed on thebasisset forth inF.W.Woolworth Company, 90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.AllMedia Associates,Inc., and AlexanderAndrews, Its Operating Receiver in Bankruptcy, isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.DetroitLocal No.289, GraphicArtsInterna-tionalUnion,AFL-CIO,isa labor organizationwithin the meaning'af Section2(5) of the Act. ,3.All employees performing work in the Com-positionDepartment including proofreaders, keyliners, keyboard operators, photo and camera opera-tor employees, excluding guards and supervisors andconfidential employees as defined in the Act, andemployees in other departments constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceAugust, 1973 the above-named labororganization has been and now is the exclusiverepresentative of all employees in the aforesaidappropriateunit for the purpose of collectivebargaining within the meaning of Section 9(a)' of theAct.5.By refusing on or about February 18, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit by unilaterallylaying off and/or terminating employees, refusing tobargain about the effects of the layoffs and/orterminations and subcontracting out of work per-formed by unit employees, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal tobargain,Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection,7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act. ,7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations, Board hereby orders that the Respondent,AllMedia Associates, Inc., and Alexander Andrews,itsOperatingReceiver in Bankruptcy, Dearborn,Michigan, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment, by unilaterally laying offand/or terminating unit employees, failing to bargainabout the effects of layoffs and/or terminations, andsubcontractingout of work performed by unitemployees with Detroit Local No. 289, Graphic ArtsInternationalUnion, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit: ALL MEDIA ASSOCIATES, INC.115All employees performing work in the Compo-sitionDepartment including proofreaders, keyliners,keyboard operators, photo and cameraoperator employees, excluding guards and super-visors and confidential employees as defined inthe Act, and-employees in other departments.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, including layoffsand/or terminations of unit employees, the effects ofany unilateral layoffs and/or terminations and anyunilateral subcontracting out of work performed byunit employees and, if an understanding is reached,embody such understanding in a signed agreement.(b)"Make Richard Hetu, Beverly Nash, SueCaporale, Joanna Darwish, Beverly Gallinat, andGail Sivori whole for any loss of earnings theysufferedbecause they were unilaterally laid offand/or' terminated from the date they were laid offand/or terminated to the date the Respondentbargains with the Union about the effects of thelayoffs and/or terminations in the manner set forthin the section of this Decision entitled "Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)' Post at itsMichigan Avenue facility copies ofthe attached notice marked "Appendix."' Copies" 'ofsaid notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in. conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable, steps shall be taken by Respondent toinsure that said notices are not altered, defaced, 'orcovered by any other material.(e)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to ,complyherewith.1In the eventthat this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TICNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment, by unilater-ally laying off and/or terminating unit employeesand refusing to bargain about the effects oflayoffs and/or terminations and subcontractingout of work performed by unit employees withDetroit Local No. 289, Graphic Arts Internation-alUnion, AFL-CIO, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, including layoffs and/or termina-tions of unit employees, the effects of unilaterallayoffs and/or terminations and unilateral sub-contractingout of work performed by unitemployees and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees performing work in theComposition Department including proof -readers,key liners, keyboard operators,photo and camera operator employees,excluding guards and supervisors and confi-dential employees as defined in the Act, andemployees in other departments.WE WILL make Richard Hetu, Beverly Nash,Sue Caporale, Joanna Darwish, Beverly Gallinat,and Gail Sivori whole for any loss of earningsthey suffered because they were unilaterally laidoff or terminated.ALL MEDIA ASSOCIATES,INC. AND ALEXANDERANDREws, ITSOPERATING RECEIVER INBANKRUPTCY